32 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee HOOD, Plaintiff Appellant,v.Charles HILL;  Doctor Anderson;  Marvin Sparrow, Defendants Appellees.
No. 94-6320.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994Decided Aug. 8, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-94-86-CT-5-BO)
Robert Lee Hood, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before HALL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit because Appellant has not stated a claim of deliberate indifference to a serious medical need.   See Estelle v. Gamble, 429 U.S. 97 (1976);   Miltier v. Beorn, 896 F.2d 848 (4th Cir.1990).  Accordingly, we affirm on the reasoning of the district court.  Hood v. Hill, No. CA-94-86-CT-5-BO (E.D.N.C. Mar. 15, 1994).  However, we modify that dismissal to reflect that it is without prejudice.  See 28 U.S.C. Sec. 2106 (1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED